DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an RCE filed on 10/14/2021.
Claims 9, 11-18, and 20-32 are currently pending. 
Claims 27, 28, 31 and 32 are withdrawn
Claims 9, 14, 15 and 18 are currently amended.
Claims 29-32 are newly added. 
Claims 1-8, 10, and 19 are cancelled.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/14/2021 has been entered. 




Election/Restrictions

Newly submitted claim 31 and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 31 and 32 are independent or distinct because based on the wherein the notification information is information for prompting a user to log in to a source device of the received BLE radio waves.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant's arguments with respect to claims 9, 11-18, and 20-26 have been considered but are moot because the arguments are based on the amendments and a new ground of rejection has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 11-18 and 20-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2012/0075485, hereinafter Mizutani) in view of Hohteri et al. (US 2013/0244579, hereinafter Hohteri) and further in view of Lee et al (US 2014/0157135, hereinafter Lee).

Regarding claim 9, Mizutani teaches: A mobile terminal (fig. 1, Mobile Phone 10) comprising: 
a wireless interface configured to perform BLE (Bluetooth Low Energy) communication ([0080], Alternatively, a configuration may be adopted in which the mobile phone 10 directly communicates with the first to third MFPs 51 to 53 by wireless communication 200 conforming to Bluetooth (registered trademark).);  
a display device configured to display information (fig. 1 and fig. 9, display panel 18, displaying location of the printers); and 
one or more controllers (fig. 1, CPU 11) configured to: 
cause the display device to display notification information, based on  reception of BLE radio waves via the wireless interface ([0003], Radio waves in the wireless communication have no directionality and are transmitted all around the mobile device. Therefore, a presence of a plurality of apparatuses around the mobile device means that there is a plurality of destination candidates that may be engaged in the wireless communication. A technique is known which, in this case, displays a list of identification information (addresses, names, or the like) of apparatuses capable of wireless communication on a display unit of the mobile device to prompt a user to select a destination apparatus.).

Mizutani doesn’t explicitly teach: wherein the notification information is information for confirming by a user whether or not to log in to a source device of the received BLE radio waves.   

However, Hohteri teaches: wherein the notification information is information for confirming by a user whether or not to log in to a source device of the received BLE radio waves (Hohteri, [0024], Once the notification is received, connectivity and operable communication between the devices 210 and 220 can be enabled or established, based on the desire of the user of the device 210 to establish short range communication and data exchange).   


The motivation for the combination is that Mizutani and Hohteri are in the same field of endeavor, namely mobile terminal that provides notification of wireless communication.

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizutani to include wherein the notification information is information for confirming by a user whether or not to log in to a source device of the received BLE radio waves as taught by Hohteri. The motivation/suggestion would have been to further enhance/improve the mobile terminal since doing so would allow mobile terminal to get notification when it is in proximity with a BLE capable device therefore allowing the devices to communicate with each other. 

Mizutani and Hohteri do not explicitly teach: wherein the one or more controllers causes the display device to display a screen through which the user is allowed to designate via a touch object, prior to the reception of the BLE radio waves from the source device, whether or not to display the notification information on the display device based on the reception of the BLE radio waves from the source device.

However, Lee teaches: wherein the one or more controllers causes the display device to display a screen through which the user is allowed to designate via a touch object, prior to the reception of the BLE radio waves from the source device, whether or not to display the notification information on the display device based on the reception of the BLE radio waves from the source device (see figs. 9A, 9B fig. 13A and 13 B, Push notification On/Off, [0185], notification selection field 104 setting via the touch screen). 


The motivation for the combination is that Mizutani, Hohteri and Lee are in the same field of endeavor, namely mobile terminal that provides notification of wireless communication.

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizutani and Hohteri to include wherein the one or more controllers causes the display device to display a screen through which the user is allowed to designate via a touch object, prior to the reception of the BLE radio waves from the source device, whether or not to display the notification information on the display device based on the reception of the BLE radio waves from the source device as taught by Lee. The motivation/suggestion would have been to further enhance/improve the mobile terminal since doing so would allow the user set whether to get notification from the BLE signal from the source device prior to connecting therefore allowing the user to customize the setting as needed such as getting a notification or not prior to connecting with the source device.  





	Regarding claim 11, Mizutani, Hohteri and Lee teach:  The mobile terminal according to claim 9, wherein the BLE radio waves are waves transmitted from a device which was registered in advance (Hohteri, [0021], Specifically, at this step, the BDS 120 checks whether or not the unique identifiers (i.e., MAC address) corresponding to the identified devices, i.e., the device 110 and the device 130, are already registered with it).   

Regarding claim 12, Mizutani, Hohteri and Lee teach:  The mobile terminal according to claim 9, wherein the BLE radio waves are waves of which radio wave strength at a time of reception satisfies a predetermined condition (Hohteri, [0006], operable communication between portable communication devices having different operating systems installed therein, and located in proximity (predetermined condition) to each other, within a communication network. [0004], enables devices to communicate wirelessly and allows data transfer between the devices, when the device are within a specific range, specifically about 10 meters to 100 meters).  

Regarding claim 13, Mizutani, Hohteri and Lee teach: The mobile terminal according to claim 9, wherein the BLE radio waves are waves transmitted from a printer (Mizutani, see fig. 1 and fig. 9, [0003], 0080]). 

Regarding claim 14, Mizutani, Hohteri and Lee teach: The mobile terminal according to claim 9, wherein the one or more controllers transmits a login request to the source device in a response to reception of a predetermined touch operation after the notification information is displayed (Hohteri, 

Regarding claim 15, Mizutani, Hohteri and Lee teach: The mobile terminal according to claim 9, wherein the one or more controllers determines whether or not information included in the received BLE radio waves match information registered in advance (Hohteri, [0024], Proceeding further, at step (7), if the unique identifier or MAC address of the device 110 is found to be registered beforehand, which in this example can be by the iOS application corresponding to the device 110, the BDS 120 sends a push notification to a push notification service 150.). 

Regarding claim 16, Mizutani, Hohteri and Lee teach: The mobile terminal according to claim 15, wherein the information included in the BLE radio waves is device information of the source device (Hohteri, [0021], the device 140 activates its Bluetooth scanning mode, and connects with the BDS 120, through the WLAN network 135, or any other suitable wireless/wired network. At step (4), eventually, as the Bluetooth scanning operation of the device 140 gets turned on at step (3), the device 140 detects the devices 110 and 130 lying in its proximity, and sends identifying information corresponding to the devices 110 and 130, to the BDS 120).  

Regarding claim 17, Mizutani, Hohteri and Lee teach: The mobile terminal according to claim 9, wherein the notification information is information output by an application running in background (Hohteri, [0021], An example of a push notification service is the Apple Push Notification Service from Apple.RTM.. The iOS application of the device 110, is then capable of connecting and operably 

Regarding claim 29, Mizutani, Hohteri and Lee teach: The mobile terminal according to claim 9, wherein the touch object is a selector (Lee, see fig 13A, ON/OFF toggle button 104 allowing the object to be selected).

Regarding claim 30, Mizutani, Hohteri and Lee teach: The non-transitory computer-readable storage medium according to claim 18, wherein the touch object is a selector (Lee, see fig 13A, ON/OFF toggle button 104 allowing the object to be selected). 
 
Claim 18 is rejected for reasons similar to claim 9 above. 
Claim 20 is rejected for reasons similar to claim 11 above. 
Claim 21 is rejected for reasons similar to claim 12 above. 
Claim 22 is rejected for reasons similar to claim 13 above. 
Claim 23 is rejected for reasons similar to claim 14 above. 
Claim 24 is rejected for reasons similar to claim 15 above. 
Claim 25 is rejected for reasons similar to claim 16 above. 
Claim 26 is rejected for reasons similar to claim 17 above. 




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/Primary Examiner, Art Unit 2675